UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant  Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 LEUCADIA NATIONAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Leucadia National Corporation July 10, 2013 Dear Shareholder: We have previously sent to you proxy material for the Annual Meeting of Shareholders of Leucadia National Corporation, to be held on July 25, 2013.Your Board of Directors recommends that shareholders vote FOR all items on the agenda. Your vote is important, no matter how many or how few shares you may own.If you have not already done so, please vote TODAY by telephone, via the Internet, or by signing, dating and returning the enclosed proxy card in the envelope provided. Very truly yours, Laura E. Ulbrandt Assistant Vice President and Secretary REMEMBER: You can vote your shares by telephone, or via the Internet. Please follow the easy instructions on the enclosed proxy card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-877-717-3926. [The following is an e-mail to all employees of Jefferies Group LLC from Richard B. Handler, Chief Executive Officer of Leucadia National Corporation and Brian P. Friedman, President of Leucadia National Corporation.] To:All Jefferies Group LLC Employees From:Richard B. Handler and Brian P. Friedman Subject:Vote Your Leucadia Shares As you know, the Leucadia National Corporation 2013 Annual Meeting of Shareholders is to be held on July 25, 2013.If you own shares in Leucadia National Corporation, by now you will have received proxy materials for the Annual Meeting.The Board of Directors recommends that shareholders vote FOR all items on the agenda. Your vote is important, no matter how many or how few shares you may own.Please also remember that you may hold shares in more than one account—please be sure to vote any shares you hold directly or in “street-name” (i.e., through a bank or broker), as well as any shares you hold through any employee benefit plan. If you have not already done so, please vote TODAY by telephone, via the Internet, or by signing, dating and returning the proxy card that you received with the proxy materials. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, Innisfree M&A Incorporated Toll-Free, at 1-877-717-3926. Sincerely, Rich and Brian [The following is an e-mail from Richard B. Handler, Chief Executive Officer of Leucadia National Corporation to certain institution shareholders.] , Just a personal reminder, please vote your Leucadia Shares before July 25, 2013.Much appreciated. Rich
